 1

 2

 3                                                JS-6
 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   PEDRO REYES GONZALEZ,                   Case No. ED CV 18-01608 MWF (AFM)
12
                        Plaintiff,
                                              JUDGMENT
13
            v.
14
     SAN BERNARDINO COUNTY,
15
     WEST VALLEY DETENTION
16   CENTER,
17                      Defendant.
18

19

20         Pursuant to the Court’s Order Accepting the Report and Recommendation of

21   the United States Magistrate Judge,

22         IT IS ORDERED AND ADJUDGED that the action is dismissed without

23   prejudice.

24

25   DATED: February 27, 2019

26
                                           ____________________________________
27
                                                 MICHAEL W. FITZGERALD
28                                           UNITED STATES DISTRICT JUDGE
